@

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JA!I 19 2001

This is in response to your letters to the Office of Special Education Programs (OSEP)
regarding obtaining accommodations for certain oortions of general State and districtwide assessments
more general concerns that you have
about the particip~
~in State and district-wide assessments
in Florida. This Office also received related correspondence from the Advocacy Center
for Persons with Disabilities, Inc. requesting an advisory opinion on those subsections of
Florida's then current State Board of Education Rules regarding authorized testing
modifications and accommodations for students with disabilities. As a result of
conversations between you and members of my staff, you sent an email message to OSEP
on August 19, 1999 indicating that you had communicated with the Advocacy Center on
the status of their position on the three subsections of the Florida State Board of
• Education Rules raised in their prior letter. You concluded in your email that the only
issue that needed to be pursued related to "the legality of the prohibition of the use of
calculators by all students--including those for whom a calculator represents assistive
technology--on Statewide assessments."
Although you have spoken with members of my staff on a number of occasions, I regret
that these conversations have not resolved your concerns satisfactorily. This letter will
summarize the requirements of Part B of the Individuals with Disabilities Education Act
(Part B), as amended by the Individuals with Disabilities Education Act Amendments of
1997, Pub. L. 105-17, (IDEA '97) that are relevant to your concerns and restate the oral
advice provided to you during telephone conversations with members of my staff. In
addition, I am enclosing OSEP memorandum 00-24 issued on August 24, 2000. This
memorandum provides guidance on the requirements in IDEA '97 relating to the
participation of students with disabilities in State and district-wide assessments.
A primary focus of IDEA '97 is ensuring each disabled student's appropriate
involvement and meaningful progress in the general curriculum, that is, the same
curriculum as for nondisabled students. 20 U.S.C. § 1414(d)(1)(A) and 34 CFR §300.347.
IDEA '97 also emphasizes the importance of holding students with disabilities to high
expectations and challenging content and performance standards. See 20 U.S.C.
§1400(d).
Consistent with these important principles, IDEA '97 includes specific provisions
regarding the participation of students with disabilities in general State and district-wide
4 0 0 MARYLANDAVE., S.W. WASHINGTON, D.C. 20202

Our m i s s i o n is to e n s u r e equal a c c e s s to edu_,'~_~on a n d to p r o m o t e educational e.x~eUence throughout the Nation.

Page 2
assessment programs. See 20 U.S.C. §1412(a)(17). This statutory provision is
implemented by the Department's regulation at 34 CFR 3300.138. Under the applicable
requirements, States and public agencies must ensure that students with disabilities
participate in general State and district-wide assessment programs, with appropriate
accommodations and modifications in administration, where necessary. 34 CFR
3300.138. For those children who cannot participate in general State and district-wide
assessments, even with appropriate accommodations and individual modifications, the
State educational agency, or local educational agency, as appropriate, must develop
guidelines for the participation of children with disabilities in alternate assessments, and
must conduct those assessments beginning not later than July 1, 2000. 20 U.S.C.
§ 1412(a)(17)(A)(i)-(ii) and 34 CFR 3300.138(b). Each student's individualized
education program (IEP) must include "[a] statement of any individual modifications in
the administration of State or district-wide assessments of student achievement that are
needed in order for the child to participate in the assessment." 34 CFR §300.347(a)(5)(i).
If the IEP team determines that the child will not participate in a particular State or
district-wide assessment of student achievement (or part of an assessment), the IEP team
must include a statement of why that assessment is not appropriate for the child, and how
the child will be assessed. 34 CFR §300.347(a)(5)(ii).
In the situation you pose, it is our understa
has not been
permitted to use a calculator in the fourthn portion of the
Florida Comprehensive Assessment Test (FCAT). In our most recent communications
with you, we had suggested that you forward us a copy of
IEP to ascertain
what determinations
IEP team had made r e g a r d i n g participation in the fourth
grade mathematics computation portion of the FCAT, but we have not received this
information from you. Under Part B, the determination of whether a student should
participate in an assessment with or without accommodations or individual modifications,
and, if so, what accommodations or modifications are appropriate for the child generally
is the responsibility of the IEP team.
The State cannot limit the authority of the IEP team to select individual accommodations
and modifications in administration needed for a child to participate in an assessment.
However, a State may develop a comprehensive policy on the use of testing
accommodations (including the conditions and instructions for appropriate use of specific
accommodations and how scores are to be reported and used). The State needs to ensure
that its policy is consistent with the requirement at 34 CFR §300.347(a)(5)(i) that the IEP
team has the responsibility and authority to determine what, if any, individual
modifications in administration are needed for a particular child. The IEP teams need to
understand and consider the implications of State policies on the reporting and use of
scores in addressing what individual modifications and accommodations are appropriate
for an individual child with a disability.
In the situation that you describe, the State may conclude that the use of a calculator on
the specific portion of a test used for the express purpose of measuring a student's ability

Page 3
to perform mathematical computations would not preserve the integrity or validity of the
test. The State may determine that because the results of the test would measure only the
student's ability to perform mathematical computations with the use of a calculator,
which is not the skill that the test is intended to measure, the test results cannot be used
for certain purposes. However, as noted above, the State cannot limit the authority of the
IEP team to select individual accommodations and modifications in the administration
that are needed in order for the child to participate in a particular assessment.
As you have emphasized in your communications with OSEP, we also understand your
concern over the larger issue about the appropriate administration of State and districtwide assessments for all students with disabilities in Florida and how the issuance of a
special diploma impacts postsecondary opportunities for these students. As you know,
OSEP is involved in various activities to support positive results for children with
disabilities. In conjunction with these activities, OSEP recently completed a review of
FDE for the purpose of assessing compliance in the implementation of IDEA. We are in
the process of analyzing data gathered from the public input and on-site data collection
phases of the review. OSEP is examining the issue of the special diploma through its
continuous improvement monitoring process and will require appropriate corrective
action if violations are identified as a result of the most recent review of FDE.
Please be assured that the Department considers the issue of the participation of students
with disabilities in general State and district-wide assessment programs to be one of our
highest priorities. An important technical assistance and dissemination project that OSEP
funds is the National Center on Educational Outcomes (NCEO). NCEO's mission is to
work with Federal and State agencies to facilitate and enrich the development and use of
indicators of educational outcomes for students with disabilities. Recognizing that
students with disabilities have been inappropriately excluded from national and State data
collection programs, NCEO is exploring ways in which students with disabilities can be
appropriately included in these assessment programs. For more information about the
work that NCEO has done in the area of assessment accommodations, you may wish to
contact NCEO at the following address and telephone number:
Martha L. Thurlow, Director
University of Minnesota
350 Elliott Hall
75 East River Road
Minneapolis, MN 55455
(612) 626-1530
http://www.coled.umn.edu/nceo
Of relevance here is a recent NCEO paper (Policy Directions # 11, May 2000) that
discusses the issue of "non-approved accommodations" in assessment programs. NCEO
recommends that when non-approved accommodations are judged to compromise the
integrity or validity of an assessment, States can collect and use additional evidence that

Page 4
will allow a student to demonstrate competency in lieu of a single test score. This
recommendation is consistent with a standard set forth in a 1999 document entitled
Standards of Educational and Psychological Testing published jointly by the American
Educational Research Association, the American Psychological Association, and the
National Council on Measurement in Education. Standard 13.7 in that document states,
"In educational settings, a decision or characterization that will have major impact on a
student should not be made on the basis of a single test score. Other relevant information
should be taken into account if it will enhance the overall validity of the decision." This
standard is also consistent with the good testing practices set forth in the Office for Civil
Rights' recently released guidance entitled The Use of Tests when Making High-Stakes
Decisions for Students: A Resource Guide for Educators and Policymakers.
It is also anticipated that OSEP and the Department will be providing further guidance on
the participation of students with disabilities in general State and district-wide assessment
programs in the near future. In the meantime, please find enclosed for your information
the comments and responses on participation of students with disabilities in general State
and district-wide assessment programs contained in the final Part B regulations,
published in the Federal Register on March 12, 1999 at 64 Fed. Reg. 12406.
We hope that you find this explanation and the enclosed information helpful. If you
require further assistance, please contact Dr. JoLeta Reynolds in OSEP's Office of the
Director at (202) 205-5507, or Ms. Sheila Friedman, Florida State Contact at (202) 2059055.
Sincerely,

Kenneth R. Warlick
Director
Office of Special Education Programs

Enclosure
cc:

Shann Goff
Florida Department of Education

